Dismissed and Memorandum Opinion filed August 7, 2008







Dismissed
and Memorandum Opinion filed August 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00535-CV
____________
 
SPECTRUM INVESTMENTS GROUP, INC., 
YATIN J. PATEL and ANIL PATEL,
Appellants
 
V.
 
HOUSE OF SPICES (INDIA), INC.,
Appellee
 

 
On Appeal from the 280th District
Court
Harris County ,
Texas
Trial Court Cause No.
2007-36734
 

 
M E M O R
A N D U M  O P I N I O N
According
to information provided to this Court, this appeal is from a judgment signed
March 24, 2008.  No clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the Court appellants did not make
arrangements to pay for the record.  On July 9, 2008, notification was
transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellants paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  No response was filed.




In
addition, our records show that appellants have not established indigence or
paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent);Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  On July
15, 2008, the Court notified appellants that the fee was past due and the
appeal was subject to dismissal.  Again, no response was filed.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
7, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.